SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

246
CA 13-01157
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


CARL TROST AND JENNIFER TROST,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

ROCKINGHAM ESTATES, LLC AND FORBES HOMES, INC.,
DEFENDANTS-APPELLANTS.


BROWN & KELLY, LLP, BUFFALO (KATHLEEN T. FEROLETO OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

DEMPSEY & DEMPSEY, BUFFALO (EMILY G. CATALANO OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered April 17, 2013 in a personal injury action. The
order granted the motion of plaintiffs for partial summary judgment
pursuant to Labor Law § 240 (1) and denied the cross motion of
defendants for summary judgment.

     Now, upon reading and filing the stipulation to withdraw appeal
signed by the attorneys for the parties on February 20, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 21, 2014                        Frances E. Cafarell
                                                  Clerk of the Court